Citation Nr: 0023651	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
the cause of the veteran's death and eligibility for Chapter 
35 benefits based on a grant of service connection for the 
cause of the veteran's death.  


REMAND

The appellant, the veteran's widow, contends that she is 
entitled to service connection for the cause of the veteran's 
death.  In January 1999, the veteran died at age 89.  The 
cause of death, as listed on the death certificate, was 
cardiac arrest, due to vascular dementia, due to hypertensive 
cardiomyopathy, as a consequence of hypertension.  Chronic 
atrial fibrillation was listed as an "other significant" 
condition contributing to death.  The appellant asserts that 
the veteran suffered from stress in the military, and later 
had blood clots, which caused a stroke several years after 
service separation.  She maintained that military service 
caused the problems which affected the veteran for the rest 
of his life.   Parenthetically, the veteran was not service-
connected for any disability at the time of his death.  For 
purposes of the regulations, a contributory cause of death is 
defined to be one that "contributed substantially or 
materially" to death, that it "combined" to cause death, 
that it "aided or lent assistance" to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death but rather a causal connection must be 
shown.  38 C.F.R. § 3.312 (1999).

After a review of the claims file, the Board finds that a 
remand is in order.  First, there is no current medical 
evidence contained in the claims file.  Thus, it is unclear 
to the Board the nature and extent of the veteran's medical 
treatment, particularly the treatment immediately prior to 
his death.  The death certificate reflects that the veteran 
was hospitalized at a VA facility at the time of death.  
Accordingly, to the extent medical records are available, 
including any terminal hospital records, they should be 
associated with the file.  See Constantino v. West, 12 Vet. 
App. 517 (1999).

Further, it is noted that the veteran was treated for a 
stroke in 1952-1953.  It is the Board's view that a medical 
opinion is necessary to determine whether the diagnoses given 
for the cause of the veteran's death were incurred in or 
aggravated by military service, or are otherwise related 
thereto.  Finally, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In view of the foregoing, 
this case is REMANDED for the following actions:

1.  An attempt should be made to 
determine whether hospital medical 
records are available, including records 
from the veteran's final hospitalization, 
and associate those with the claims file, 
as appropriate.  Further, to the extent 
that outpatient treatment records or 
private medical records are available, 
those should also be associated with the 
claims file, particularly records from 
any medical professional indicating a 
connection between the causes listed for 
the veteran's death and military service.

After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center, identified by the 
appellant to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  After assembling the aforementioned 
data, the RO should arrange for the 
claims file to be reviewed by the 
appropriate VA physician in order to 
render a medical opinion, in writing, 
with reasons and rationales, indicating 
whether the diagnoses listed as the cause 
of the veteran's death were incurred in 
or aggravated by military service, or 
were otherwise related thereto.  

Initially, the examiner is requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately 
summarize all of the relevant history, 
including treatment and diagnoses with 
respect to the veteran's medical history.  
Thereafter, the medical specialist should 
enter a medical opinion as to whether it 
is as likely as not that the diagnoses 
listed as the cause of the veteran's 
death were related to active duty 
service, advancing age, or some other 
cause.  If a determination can not be 
made without resort to speculation, that 
matter should also be set forth in the 
claims folder.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  All additional evidence 
and argument submitted by the appellant 
should be considered.  In the event the 
benefits sought are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(the Veterans Claims Court).  The Veterans Claims Court has 
stated that compliance by the Board or RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Veterans Claims Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


